Title: From Thomas Jefferson to Jesse Simms, 25 November 1803
From: Jefferson, Thomas
To: Simms, Jesse


               
                  Sir
                  Washington Nov. 25. 03.
               
               I have learned with real regret that my bill for the Canvasbacks you were so obliging as to furnish me the last year, had been suffered to remain unpaid. I took it for granted my Steward had taken care to pay it in time. immediately on finding it had not been done I desired mr Barnes of Georgetown to remit you 57. D. the amount which I hope has been done. Colo. Brent had promised he would intercede to obtain the same favor from you for the present year also, which will be very acceptable to me, if convenient for yourself. I pray you to recieve my thanks for the past, and my salutations & good wishes.
               
                  Th: Jefferson
               
            